Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1-10 in the reply filed on 01/29/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-13 are currently withdrawn from consideration as non-elected invention.

Claim Objections
Claim 9 is objected to because of the following informalities:  Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vishey et al. (US 2004/0061358 A1) as evidenced by PLASTIKCITY.
Claims 1, 4 and 5:  Vishey teaches a multilayer structure comprising an upper scrim layer, a first fibrous layer, a structural layer, a second fibrous layer and a cover layer in the order thereof (Fig. 3 and [0018]).  The first fibrous layer meets the claimed facing layer, the structural layer meets the claimed airflow resistive layer and the second fibrous layer meets the claimed back layer.  Vishey teaches the structural layer is similar to the upper layer [0018] which is a moldable composite sheet which is formed by extruding layers of polypropylene resin {instant claim 4} with needled mats of continuous glass fiber strand [0014].  The continuous glass fiber strand meets the claimed knit fabric, and the polypropylene resin meets the claimed thermoplastic resin material.  Evidence shows that the melting temperature range of polypropylene is 200-280 degree C {instant claim 5} (page 2 of PLATIKCITY) which overlaps with the claimed range of 110-240 degree C.
Claim 2:  Vishey teaches the upper layer will generally be bonded to the intermediate layer due to the tackiness of the thermoplastic resin layer of the upper layer when heated. Vishey teaches the first fibrous layer and the second fibrous layer are similar to the intermediate layer, and the structural layer is similar to the upper layer [0018].
Claim 8
Claim 10:  Vishey teaches the cover layer includes a felt layer [0016], a foam layer [0018], and a nonwoven scrim layer [0018].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vishey et al. (US 2004/0061358 A1) and PLASTIKCITY, as applied to claim 1 above.
Vishey teaches the claimed invention as set forth above.
Claim 6:  With respect to the air flow resistance, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the air flow resistance, and the motivation would be to control the sound absorbing property of the multilayer structure.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vishey et al. (US 2004/0061358 A1) and PLASTIKCITY, as applied to claim 1 above, and further in view of Holmes et al. (US 2,340,664).
Vishey teaches the claimed invention as set forth above.
Claim 3:  Vishey does not teach the needled mat of continuous glass fiber strand is wrap knit, circular knit, lace knit or jacquard knit.  However, Holmes teaches a knitted fabric having wrap effect, lace effect or circular effect for providing attractive appearance (page 1, col. 1, lines 1-15; page 2, col. 1, lines 46-51; and page 2, col. 2, lines 39-51).  Vishey and Holmes are analogous art because they are form the same field of endeavor that is the fabric art.  It would have been obvious to a person of ordinary skill in the art to combine the teaching of Holmes, (i.e., using a fabric/mat having wrap effect, lace effect or circular effect) with the invention of Vishey, and the motivation would be, as Holmes suggested, to provide attractive appearance (page 1, col. 1, line 4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vishey et al. (US 2004/0061358 A1) and PLASTIKCITY, as applied to claim 1 above, and further in view of Silva et al. (US 2015/0111453 A1).
Vishey teaches the claimed invention as set forth above.
Claim 7:  Vishey teaches the claimed invention except that glass fiber instead of polyester fiber or nylon fiber.  Silva teaches that polyester fiber or nylon fiber is an equivalent structure known the art (Fig. 1 and [0021]).  Therefore, because these fibers were art-recognized equivalents before the effective filing date of the invention, one of .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vishey et al. (US 2004/0061358 A1) and PLASTIKCITY, as applied to claim 1 above, and further in view of Tompson et al. (US 2006/0182935 A1).
Vishey teaches the claimed invention as set forth above.
Claim 9:  Vishey teaches the first fibrous layer and the second fibrous layer are similar to the intermediate layer [0018].  Vishey teaches the intermediate layer is a fibrous [0015].  Vishey does not teach the intermediate layer comprises shoddy fibers.  However, Tompson teaches the use of natural or synthetic shoddy fibers [0044] in manufacturing a noise absorbing vehicle headliner [0004].  Vishey and Tompson are analogous art because they are form the same field of endeavor that is the vehicle component art.  It would have been obvious to a person of ordinary skill in the art to combine the shoddy fibers of Tompson with the invention of Vishey, and the motivation for combining would be, as Tompson suggested, to provide a unique opportunity to bond adjacent fibers together due to the varied properties of the fibers [0044].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
April 5, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785